Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's Response
In Applicant's Response dated 6/24/2022, Applicant amended the Claims and argued against all objections and rejections set forth in the previous Office Action.
All objections and rejections not reproduced below are withdrawn. 
The prior art rejection of the Claims under 35 U.S.C. 103 previously set forth are maintained. 
	The examiner appreciates the applicant noting where the support for the amendments are located in the specification. 
The Application was filed on 7/15/2020, with a priority to CN 202010129824.4 filed 02/28/2020.
Claim(s) 1, 2, 4-8, 10-14 are pending for examination. Claim(s) 1, 7, 13 is/are independent claim(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim; Seokhwan US Pub. No. 2020/0364576 (Kim) in view of Nal Kalchbrenner et al. “A Convolutional Neural Network for Modelling Sentences” https://doi.org/10.48550/arXiv.1404.2188 (Kalchbrenner).

Claim 1: 
	Kim teaches: 
A text labeling method, comprising: 
processing input information to obtain word embedding representation information corresponding to the input information [¶ 0041, 48-50, Fig. 2] (input transcript, analytics system for processing input) [¶ 0027] (textual representation of a sequence of words); 
performing …  convolution feature extraction on the word embedding representation information to obtain a classification result of each character from the word embedding representation information [¶ 0024] (convolutional neural networks for feature extraction) [¶ 0090, 115] (extract information) [¶ 0061, 79, 82, 112] (SoftMax classifier to generate a punctuation label probability for a word in the sequence of words); and 
using word embedding layer information in a time window corresponding to each character as context information for feature extraction [¶ 0021, 31, 51, 74, 77] (time step is a “time window”) [¶ 0090, 115] (extract information); and 
performing { … } convolution feature extraction on the context information to obtain the classification result of each character from the word embedding representation information [¶ 0090, 115] (extract information) [¶ 0061, 79, 82, 112] (SoftMax classifier to generate a punctuation label probability for a word in the sequence of words). 
inserting a label into the input information based on the classification result [¶ 0051-54, Fig. 3] (insert or generate sequence labeling for punctuation). 

	Kim fails to teach, but Kalchbrenner teaches: 
{performing} dynamic {convolution feature extraction} [pages 1-7] (Dynamic Convolutional Neural Network (DCNN) adopted for the semantic modelling of sentences, dynamic pooling is part of the CNN process) … 

Kim teaches, but Kalchbrenner also teaches:
using word embedding layer information in a time window corresponding to each character as context information for feature extraction [Pages 2-5] (time delay neural network) [Pages 1, 2, 5-7, 9] (feature extraction, extracted logical forms, n-grams extracted, extracted emotion-based labels); and 
performing dynamic convolution feature extraction on the context information to obtain the classification result of each character from the word embedding representation information [Pages 1, 2, 5-7, 9] (feature extraction, extracted logical forms, n-grams extracted, extracted emotion-based labels);  

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of labeling terms and inserting punctuation in Kim and the method of sematic modeling in Kalchbrenner, with a reasonable expectation of success. 
	The motivation for this combination would have been increasing the performance of language modeling [Kalchbrenner: Pages 1, 6, 8, 9].
Another motivation for doing so would have been that of simple substitution (See KSR Int’l Co v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(B)). Kim differs from the claimed invention by including Dynamic CNN (DCNN) in place of a regular CNN. Further, Kalchbrenner teaches that semantic modeling was well known in the art. One of ordinary skill in the art could have predictably substituted the DCNN for the CNN because both are convolutional neural networks.

Claim 2: 
	Kim teaches: 
The text labeling method according to claim 1, wherein processing input information to obtain word embedding representation information corresponding to the input information further comprises: 
[Examiner’s Interpretation: the examiner interprets “character” to mean a single character or a word, as described in the applicant’s specification see published specification ¶ 0006.]
converting each character in the input information into a unique word indicator of the character [¶ 0051-54, Fig. 3] (insert or generate sequence labeling for punctuation, Fig. 3 shows each t as a “unique word indicator of the character”); and 
performing a word embedding layer processing on the word indicator to obtain a word embedding representation corresponding to each word indicator and form the word embedding representation information corresponding to the input information [¶ 0056-63, Fig. 4A] (bi-directional recurrent layers, neural network architecture incorporates layer-wise attentions) [see also: ¶ 0017-22, 30, 32-36, 43, 49, 56-71, 73, 74, 78, 81-82, 86, 92-95, 105-106, 108, 110, 112; Figs 4A-4D]. 

Claim 4: 
	Kim teaches: 
The text labeling method according to claim 1, wherein inserting the label into the input information based on the classification result comprises: 
determining punctuation information behind each character based on the classification result of each character [¶ 0051-54, Fig. 3] (insert or generate sequence labeling for punctuation); and 
inserting the punctuation information into the input information to be located behind a corresponding character [¶ 0047, 50] (generating a punctuated transcript) [¶ 0088-89, Fig. 5] (generate a punctuated transcript 508 based on the punctuation label probabilities) [¶ 0113, Fig. 9] (generating a punctuated transcript). 

Claim 5: 
[Examiner’s Note: Claim 5 is similar to claim 4, except it depends from claim 2 instead of claim 1.]
	Kim teaches: 
The text labeling method according to claim 2, wherein inserting the label into the input information based on the classification result comprises: 
determining punctuation information behind each character based on the classification result of each character [¶ 0051-54, Fig. 3] (insert or generate sequence labeling for punctuation); and 
inserting the punctuation information into the input information to be located behind a corresponding character [¶ 0047, 50] (generating a punctuated transcript) [¶ 0088-89, Fig. 5] (generate a punctuated transcript 508 based on the punctuation label probabilities) [¶ 0113, Fig. 9] (generating a punctuated transcript). 

Claim 6: 
	[Examiner’s Note: Claim 6 is similar to claim 4, except it depends from claim 3 instead of claim 1.]
Kim teaches: 
The text labeling method according to claim 3, wherein inserting the label into the input information based on the classification result comprises: 
determining punctuation information behind each character based on the classification result of each character [¶ 0051-54, Fig. 3] (insert or generate sequence labeling for punctuation); and 
inserting the punctuation information into the input information to be located behind a corresponding character [¶ 0047, 50] (generating a punctuated transcript) [¶ 0088-89, Fig. 5] (generate a punctuated transcript 508 based on the punctuation label probabilities) [¶ 0113, Fig. 9] (generating a punctuated transcript). 

Claims 7, 8, 10-14: 
Claim(s) 7, 13, 14 is/are substantially similar to Claim 1 and are rejected using the same art and the same rationale as Claim 1. 
Claim 1 is a “method” claim, Claims 7, 13 are “device” claims and Claim 14 is a “medium” claim, but the steps or elements of each claim are essentially the same. 
Claim(s) 8 is/are substantially similar to Claim 2 and are rejected using the same art and the same rationale as Claim 2. 
Claim(s) 10 is/are substantially similar to Claim 4 and are rejected using the same art and the same rationale as Claim 4. 
Claim(s) 11 is/are substantially similar to Claim 5 and are rejected using the same art and the same rationale as Claim 5. 
Claim(s) 12 is/are substantially similar to Claim 6 and are rejected using the same art and the same rationale as Claim 6. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please See PTO-892: Notice of References Cited.

Evidence of the pooling layer being part of a convolutional neural network: 
	Jason Brownlee; A Gentle Introduction to Pooling Layers for Convolutional Neural Networks; April 22, 2019, 31 pages; https://machinelearningmastery.com/pooling-layers-for-convolutional-neural-networks/ 
	MLNotebook, Convolutional Neural Networks - Basics - An Introduction to CNNs and Deep Learning; 07 Apr 2017; 15 pages; https://mlnotebook.github.io/post/CNN1/ 
	Sumit Saha; A Comprehensive Guide to Convolutional Neural Networks — the ELI5 way; Dec 15, 2018; 13 pages; https://towardsdatascience.com/a-comprehensive-guide-to-convolutional-neural-networks-the-eli5-way-3bd2b1164a53
Evidence of the level skill of an ordinary person in the art for Claim 1: 
Thomson; David et al. US 10573312 teaches: recurrent or convolutional neural network may be trained on acoustic and text features to generate punctuation, FIG. 15 illustrates an example environment for adding capitalization and punctuation to a transcription.
Shinn; Hong Shik et al. US 20190080252 teaches: punctuation may be added, convolutional neural networks; text-to-speech. 
Juergen; Fritsch et al. US 20100076761 teaches: punctuations are automatically predicted and inserted into a transcription of speech. 
Divay, Olivier et al. US 20040138881 teaches: Automatic insertion of non-verbalized punctuation. 
Gilbert; Mazin et al. US 20120022950 teaches: Voice messages received from users are converted to raw text messages that are normalized to insert proper punctuation and extract entity information. 
LIU; Haibo et al. US 20140214406 teaches: extracting, from the Chinese language model, a plurality of probabilities for punctuation marks associated with each characteristic unit, adding punctuation marks based on a weight. 

Response to Arguments
Applicant's arguments filed 6/24/2022 have been fully considered but they are not persuasive. 

35 USC 103 Rejection: 
The applicant argues that “the “Dynamic Convolutional Neural Network (DCNN)” of Kalchbrenner is only embodied in “Dynamic k-Max Pooling,” and the “Dynamic k-Max Pooling” is a different step from “convolution,” that is, the step of “Dynamic k-Max Pooling” is only a step for processing the result of “convolution,” so Kalchbrenner fails to disclose the specific or concrete steps of “performing dynamic convolution feature extraction” of the claimed invention” (response pages 7-10). 
The examiner respectfully disagrees. 
Pooling is part of the convolutional neural network (CNN), so dynamic polling in a CNN would make the CNN a dynamic CNN, Fig. 3 of Kalchbrenner [page 4] shows the entire CNN with dynamic pooling as part of the CNN. 
As evidence of this the examiner has cited to three references in the “Prior Art” section above that show the pooling layer as part of the CNN, (see, Jason Brownlee, MLNotebook, and Sumit Saha). 
The claims recite “performing dynamic convolution feature extraction”. The claims do not recite a “dynamic convolution layer” as argued. The claims do not even recite a dynamic convolution neural network, they merely recite “performing dynamic convolution feature extraction”. Since the pooling layer is part of the CNN, the broadest reasonable interpretation of the claims in light of the specification (see MPEP 2111) is that a dynamic pooling layer would be in a dynamic CNN and would be “performing dynamic convolution feature extraction”. 
Because Kalchbrenner teaches a dynamic pooling layer Kalchbrenner teches a dynamic CNN. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a dynamic convolution layer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

The applicant argues that “As for pages 2-5 of Kalchbrenner, as recited in its section 2.3 (Time-Delay Neural Networks), “A TDNN convolves a sequence of inputs 8 with a set of weights m. As in the TDNWN for phoneme recognition (Waibel et al., 1990), the sequence S is viewed as having a time dimension and the convolution is applied over the time dimension....” it can be seen, Kalchbrenner fails to mention the concept of “time window” at all, even fails to disclose the above distinguishing features of the claimed invention, so pages 2-5 of Kalchbrenner cannot cure the deficiency of Kim either.” (response page 10). 
The examiner respectfully disagrees. 
Kalchbrenner discloses a time dimension and a time dimension is a “time window”. Kalchbrenner also teaches a “time window”, because a time dimension is the claimed “time window” [Pages 2-5] (time delay neural network). 
In addition Kim teaches a time step which [¶ 0021, 31, 51, 74, 77] (time step is a “time window”). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J SMITH whose telephone number is (571)270-3825.  The examiner can normally be reached on Monday - Friday 11:00 - 7:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Smith/Examiner, Art Unit 2144                                                                                                                                                                                                        Direct Phone: 571-270-3825
Direct Fax: 571-270-4825
Email: benjamin.smith@uspto.gov